Citation Nr: 1819439	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 11, 2016, and an initial rating in excess of 20 percent after April 11, 2016 for right long thoracic nerve palsy.

2.  Entitlement to an initial compensable rating prior to April 11, 2016, and an initial rating in excess of 10 percent after April 11, 2016 for thoracic strain.


REPRESENTATION

Appellant represented by:	Attorney, Jan Dils


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.  At this hearing the Veteran withdrew his claim for entitlement to an increased rating for his right ankle.  Therefore, the remaining issues to be decided herein are characterized on the title page.


FINDINGS OF FACT

1.  Prior to April 11, 2016, the Veteran's right long thoracic nerve palsy symptoms more nearly approximated moderate incomplete paralysis of the major extremity.

2.  Since April 11, 2016, the Veteran's right long thoracic nerve palsy symptoms more nearly approximate severe incomplete paralysis of the major extremity.

3.  Prior to April 11, 2016, the Veteran's thoracic strain symptoms were manifested by muscle spasms and localized tenderness not resulting in an abnormal gait or abnormal spinal contour.

4.  Since April 11, 2016, the Veteran's thoracic strain symptoms have been manifested by muscle spasms and localized tenderness not resulting in an abnormal gait or abnormal spinal contour.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to an initial 20 percent rating , prior to April 11, 2016, for right long thoracic nerve palsy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 8519 (2017).

2.  The criteria for entitlement to an initial rating in excess of 20 percent after April 11, 2016, for right long thoracic nerve palsy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 8519 (2017).

3.  The criteria for entitlement to an initial 10 percent rating, prior to April 11, 2016, for thoracic strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 5237 (2017).

4.  The criteria for entitlement to an initial rating in excess of 10 percent, after April 11, 2016, for thoracic strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1 (2017).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances. 38 C.F.R. § 4.2.

Under Diagnostic Code 8519, a maximum schedular rating of 30 percent is warranted for complete paralysis of the long thoracic nerve affecting the major extremity.  A 20 percent rating is warranted for complete paralysis of the long thoracic nerve affecting the minor extremity.  With complete paralysis, there is an inability to raise the arm above shoulder level and a winged scapula deformity.  When there is incomplete paralysis, a 20 percent rating is in order for severe disability affecting either the major or minor extremity.  Moderately incomplete paralysis affecting either the major or minor extremity warrants a 10 percent evaluation.  Mild incomplete paralysis affecting either the major or minor extremity warrants a noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not 85 degrees; the combined ROM of the thoracolumbar spine is greater than 120 degrees but not 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71(a). 

A 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not 60 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), DC 5237, Note (1).

Notwithstanding the above diagnostic criteria, with respect to musculoskeletal disabilities such as spinal disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.
Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his spinal disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To the extent his lay statements bear on the lay observable symptoms of his spinal disabilities, the Board finds they are competent and generally credible. 

As this is an appeal of initial disability ratings, the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Right Long Thoracic Nerve Palsy (Increased Rating)

The Veteran and his representative allege that the Veteran is entitled to a rating of at least 20 percent for the service connected right long thoracic nerve palsy prior to April 11, 2016.  

The Veteran was examined by VA in June 2011.  The VA examiner reported the Veteran's right shoulder range of motion (ROM) was flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees.  The examiner reported there was no objective evidence of pain with active motion on the Veteran's right or left side and that there was no objective evidence of pain following repetitive motion.  Despite these findings, the Veteran complained of pain in the right upper scapular region.  He described his pain as moderate to severe, constant, achy, sharp, burning and radiating to the right side of his rib and shoulder.  He further described numbness, tingling and weakness to the right arm and to the right fingers.  See June 2011 VA Spine/Shoulder Examination at page 6.  Tenderness of the right shoulder was noted.  The examiner noted the Veteran was able to do activities of daily living such as driving and walking without limitation.  The examiner noted that the Veteran was unable to lift 20 pounds and had difficulty writing with his right hand.  X-rays showed no abnormalities.

In September 2013, the Veteran was treated by VA and complained that his right arm was difficult to lift over his head.  He had been previously treated with a long thoracic nerve block and although pain was manageable, he was still uncomfortable.  See September 2013 Durham VAMC at page 37.

In July 2014, the Veteran submitted a written statement in his Form 9.  In that statement the Veteran described not being able to carry objects weighing more than 20 pounds with his right arm.  The Veteran reported that repetitive tasks requiring use of his right arm became impossible after a few repetitions.  "Pain is controlled by pulsed radio frequency lesioning, a painful procedure requiring mild sedation that typically requires a few days to fully recover from...".  See July 2014 Form 9.  The Veteran makes it clear that the pulsed radio frequency lesioning treatment does not eliminate his pain it merely manages it better.  

The Veteran's was examined by VA in April 2016.  The Veteran reported significant pain which he rated at 5-6 out of 10 when at baseline and 10 out of 10 with flare-ups.  The Veteran noted certain pain triggers "such as lifting right and/or left arm straight overhead."  See April 2016 VA Nerve Examination at page 1.  The Veteran described that he was never without pain which was distracting and fatiguing for him.  The Veteran reported continuing to receive radio frequency ablation for pain treatment.  The VA examiner noted constant moderate pain in the Veteran's right upper extremity along with moderate paresthesias and/or dysesthesias.  No numbness was noted.  Muscle strength testing revealed decreased strength with elbow flexion, elbow extension, wrist flexion, wrist extension and grip.  Reflex testing was abnormal with hypoactive reflexes of the right bicep, triceps and brachioradialis.  Sensory testing revealed decreased sensation of the right upper extremity.  Id. at pages 2-3.  The examiner discussed the impact of the Veteran's nerve condition on his ability to work.  "Veteran cannot lift, push or pull over 5 pounds with the right arm second to right long thoracic nerve palsy.  Rotating the upper body to the left triggers a flare of the right long thoracic nerve palsy pain limiting operation of a motor vehicle" or operation of heavy equipment.  Id. at page 6.  

Although weight bearing and non-weight bearing testing was not conducted in the April 2016 VA examination, the examination is not inadequate for the purpose of adjudicating the Veteran's claim.  The Veteran would only be entitled to an increase of the maximum benefit under this diagnostic code if the Veteran was completely unable to raise his arms above his head or suffered from a winged scapula deformity, which he does not.  

The Veteran testified by way of a videoconference hearing before the undersigned in June 2017.  At that time the Veteran, and at times through his counsel, testified that the pain and symptoms associated with his right long thoracic nerve palsy have existed since 2003.  See June 2017 Hearing Transcript at page 9.  The Veteran maintains that nothing has changed regarding his thoracic nerve since 2003, and that the pain he experiences today is the same as it was back in 2003.  

Prior to April 11, 2016, the Veteran's symptoms for his right long thoracic nerve palsy were manifested by moderate to severe pain, numbness, weakness in the right arm and fingers, and tingling.  The Veteran's medical records indicate he was subjected to pulsed radio frequency lesioning treatments several times a year beginning at least in 2013 with lidocaine injections beginning as early as 2011.  See March 2011 Private Treatment Record at page 9 and September 2013 Durham VAMC Treatment Records at page 37.  The June 2011 VA examination noted the Veteran's inability to carry more than 20 pounds in his left hand and discomfort when writing with his right hand and tenderness in the right shoulder area.  Therefore, the Board finds that prior to April 11, 2016, the Veteran's right long thoracic nerve palsy reflected severe, but not complete.

Although the Veteran has specifically requested an increased rating for the period prior to April 11, 2016, the Board will analyze the period after April 11, 2016 in all fairness to the Veteran and to ensure proper adjudication of his claim.

Since April 11, 2016, the Veteran's symptoms for his right long thoracic nerve palsy were manifested by constant moderate pain and a reduction in ROM of his right arm/shoulder.  The Veteran complained of pain when lifting either his left and or right arm overhead but was not completely unable to do so.  Also no deformities were reported.  Since April 11, 2016, the Veteran's right long thoracic nerve palsy reflects severe symptoms, but does not rise to the level of a complete inability to raise either his left or right arm above his shoulder or a winged scapula deformity.  

In sum, for the foregoing reasons, the Board finds that prior to April 11, 2016, the criteria for an increased 20 percent rating, but no higher, for right long thoracic nerve palsy is warranted.  Since April 11, 2016, entitlement to a rating in excess of 20 percent for the Veteran's right long thoracic nerve is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71(a), 4.73, 4.97, 4.124(a) (2017); Diagnostic Code 8519 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Lendenmann.

Thoracic Strain (Increased Rating)

The Veteran and his representative allege that the Veteran is entitled to a rating of at least 10 percent for the service connected thoracic strain, prior to April 11, 2016.

The Veteran's spine was examined by VA in June 2011.  The VA examiner reported the Veteran's ROM for his spine was flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner reported there was no objective evidence of pain with active motion and that there was no objective evidence of pain following repetitive motion.  X-rays showed no abnormalities.  The Veteran described the pain to his thoracic spine as achy, sharp, and burning.  He complained of stiffness.  At the time of the examination the Veteran was being treated with cortisone shots to the upper back.  No localized tenderness or muscle spasms were reported.

A November 2013 VA treatment note states the Veteran suffered from lots of muscle spasms and sometimes aching and sharp pain in his back.  The Veteran complained of not being able to sleep at night but the examiner suspected the Veteran's morphine could be the culprit.  See November 2013 Durham VAMC Treatment Record at pages 21, 23.

In his July 2014 Form 9, the Veteran complained that prolonged standing or sitting causes him pain.  The Veteran reported taking medications to reduce muscle spasms at night.  The Veteran stated that although he is taking the medications he continues to experience frequent muscle spasms.  He complained of muscle spasms that were debilitating at times, and that required significant rest and heat/ice treatment.  See July 2014 Form 9.

The Veteran's thoracic spine was examined in April 2016.  At that time, ROM was reported as forward flexion to 90 degrees, extension to 30 degrees right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees and left lateral rotation to 20 degrees.  The Veteran's initial ROM and functional limitation was recorded as abnormal due to left lateral rotation and flexion being impaired when leaning or twisting to the left.  The examiner noted there was evidence of localized tenderness or pain on palpation as well as guarding or muscle spasm (not resulting in an abnormal gait or abnormal spinal contour) of the thoracolumbar spine.  There was no evidence of pain on weight bearing.  The examiner noted that the during a flare-up the Veteran would most likely experience moderate functional loss with respect to left lateral flexion and rotation; and mild functional loss in all other planes.  The functional impact of the Veteran's thoracic strain on his ability to work was described as "Veteran cannot lift overhead.  Veteran cannot bend or twist thoracic spine in the operation of heavy equipment."  See April 2016 Spine Exam at page 8.  However the examiner noted there were no limitations for the Veteran regarding sedentary work.

In the June 2017 videoconference hearing, the Veteran distinguished the treatment he received for his thoracic nerve and the treatment he received for his back.  The Veteran testified that while he received pulsed radio frequency treatment for his thoracic nerve, he received trigger point injections for the muscle pain he experienced in his back.  See June 2017 Hearing Transcript at page 6.  The medical evidence of record confirms the Veteran received trigger point injection treatments beginning in at least 2013 and continues to receive this treatment currently.  See June 2013 Durham VAMC Treatment Record at page 3.

Prior to April 11, 2016, the Veteran complained of muscles spasms and localized tenderness.  Additionally, the Veteran received trigger point injections and chiropractic treatment to help manage his back pain.  The Board finds that prior to April 11, 2016, the Veteran's thoracic sprain was manifested by localized tenderness and muscle spasms not resulting in abnormal gait or abnormal spinal contour.  There is no indication that limitation of motion with pain approximates a rating for 20 percent or higher and therefore a compensable rating of 10 percent, and no higher is warranted for this period.

Although the Veteran has specifically requested an increased rating for the period prior to April 11, 2016, the Board will analyzed the period after April 11, 2016 in all fairness to the Veteran and to ensure proper adjudication of his claim.

Since April 11, 2016, the Veteran's thoracic back strain has been manifested by localized tenderness and muscle spasms not resulting in abnormal gait or abnormal spinal contour.  Although there seemed to be a decrease in the Veteran's left lateral flexion and rotation reflected in the April 2016 VA examination, this change does not rise to the level of a rating for more than 10 percent under the Diagnostic Code.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5237 (2017).  

In sum, for the foregoing reasons, the Board finds that prior to April 11, 2016, the criteria for an increased 10 percent rating, but no higher, for thoracic strain is warranted.  However, since April 11, 2016, entitlement to a rating in excess of 10 percent for the Veteran's thoracic strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71(a), 4.73, 4.97, 4.124(a) (2017); Diagnostic Code 5237 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Lendenmann.
Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of his multiple service connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.


ORDER

Entitlement to an initial compensable rating of 20 percent, prior to April 11, 2016, for right long thoracic nerve palsy, is granted.

Entitlement to an initial rating in excess of 20 percent, after April 11, 2016, for right long thoracic nervy palsy, is denied.

Entitlement to an initial compensable rating of 10 percent, prior to April 11, 2016, for thoracic sprain, is granted.

Entitlement to an initial rating in excess of 10 percent, after April 11, 2016, for thoracic sprain, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


